Title: From Thomas Jefferson to William Whipple, 7 January 1786
From: Jefferson, Thomas
To: Whipple, William



Dear Sir
Paris Jan. 7. 1786.

I am emboldened to renew my application to you on the subject of the Moose, the Caribou and the Orignal or elk, from the readiness with which you were so kind as to undertake to assist me with them while in America. The skin, the skeleton and the horns of each, would be an acquisition here more precious than you could conceive. Could I chuse the manner in which I would wish them to be preserved, it should be to leave the bones of the legs and the hoofs in the skin, and the bones of the head also, with the horns on; so that by sowing up the incision made along the belly and neck, and stuffing the animal, we should have it’s true form and size. However I know that these animals are too rare to be obtained so perfect; therefore I will pray you to send me the skin, the bones and the horns just as you can get them, addressed to the American Consul at the port of France to which the ship shall come but particularly I would press for those of the Moose. The new channel opened for whale oil to this country will perhaps give you  conveiances to Havre, which is much the best port for things destined for Paris. Whatever expence you incur in procuring or sending these objects shall be immediately repaid you in Boston, or here, as you please.
All is quiet in Europe, so that there is not a word of news to communicate, except the reduction of the duties in this country, on American whale oil, to about a guinea and a half a ton. I am with very great esteem Dear Sir your most obedient humble servant,

Th: Jefferson

